DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered.
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the minor-axis of the ellipse of the hole entry of the at least one spray hole is directed along the circumference of the sack towards adjacent spray holes of the plurality of spray holes of claims 1, 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (2015/0345453) in view of Carpenter et al. (10,054,094), further in view of Guerrassi et al. (2011/0215177).
Regarding claims 1, 14 and 15, Schneider et al. shows a fuel injector (1) for a compression ignited engine comprising an injector nozzle (1) with a nozzle body having 
 but fails to disclose that wherein a minor-axis of the ellipse of the hole entry of the at least one spray hole is directed along the circumference of the sack towards adjacent spray holes of the plurality of spray holes, and wherein the major axis and minor axis of the hole exit cross-section ellipse of the at least one spray  hole are turned around said center axis of the spray hole with respect to the major-axis and minor-axis of the hole entry cross-section ellipse of the at least one  spray hole, 
However, Carpenter et al. teaches a fuel injection hole fig 7), that includes a hole entry of the spray hole (730) having a cross-section being elliptical  (fig 7) and larger than (fig 7) the cross-section of said hole exit of the spray hole, wherein the cross-sections of the hole entry and the hole exit of the spray hole are concentric as seen in the direction of a center axis of the spray hole intersecting said cross-sections (fig 7), wherein the hole exit of said plurality of spray holes has an elliptical cross-section (a circle is an ellipse, also col 8, line 42), and wherein the major axis and minor axis of the hole exit cross-section ellipse of the at least one spray  hole are turned around said 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to spiral that elliptical major axis of the outlet holes of Schneider et al. in order to change the flow velocity and reduce droplet size as taught by Carpenter et al. (col 8, lines 62-65).
Guerrassi et al. teaches two sets of spray holes, one on each side of the nozzle body (figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a second set of spray outlets to the other side of the nozzle body, in order to spry fuel on both sides of the nozzle body.
In the above combination, since there are 2 sets of spray holes spaced apart, with each set being one hole on top of the other, the minor-axis of the ellipse of the hole entry of any of the spray holes are directed along the circumference of the sack towards adjacent spray holes of the plurality of spray holes

Regarding claim 3, the above combination fails to disclose wherein the minor-axis of the cross-section ellipse of the entry hole of the at least one spray hole is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm.  
However, Carpenter et al teaches that the minor-axis of the cross-section ellipse of the entry hole of each of said plurality of spray holes is in the range of 0.05-0.5 mm or the range of 0.1-0.3 mm (col 9, lines 10-17).

Regarding claim 4, wherein the cross-section of a body of the at least one spray hole  decreases continuously from the hole entry to the hole exit (fig 1).
Regarding claim 11, wherein the major-axis and the minor-axis of the hole entry cross-section of the at least one spray hole are flush with the major-axis and minor-axis, respectively, of the hole exit cross-section of the at least one spray hole (fig 1).  
Regarding claim 13,  wherein said axes of the hole exit cross-section of the at least one spray hole is  turned by - 90° to 90° or -30° to 30° or 30° to 90° with respect to said axes of the hole entry cross-section of the at least one spray hole (fig 7 Carpenter).
Regarding claims 14 and 15, the fuel injector of Schneider et al as modified above is used in a compression ignited engine on a motor vehicle.
Regarding claims 5, 9 and 10, Schneider et al as modified above fails to specifically disclose that the K factors according the claimed formula is between 2 and 15.
However, the examiner notes that the length of the fuel hole is a results effective variable. The longer the nozzle the more uniform the flow of fuel through the nozzle will be and vice versa.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to choose a length of the nozzle hole to make the K values between 2 and 15, since it has been held that discovering an optimal range 
Regarding claims 9 and 10, a K value between 2 and 15 is positive and > 0.5.  

Regarding claim 16, the elliptical cross sections of the respective hole entry and hole exit are defined by the claimed equation as the claimed equation is the standard equation for an ellipse.

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. 
Again, the applicant’s only argument is that the Schneider reference teaches away from using a spray hole that is elliptical and turned about a center axis configuration in the ducts as taught by Carpenter. 
The applicant points to paragraphs [0018] and [0019] of Schneider to teach away from swirling fuel form the nozzles. The examiner notes that nowhere in those paragraphs does Schneider teach away from swirling fuel. Those paragraphs teach that the jets of fuel need to be substantially stable without breaking up and without individual droplets. There is no teaching in Schneider that says swirling or twisting fuel jets are not acceptable. The examiner notes that swirling or twisting fuel jets can be substantially stable without breaking up and without individual droplets. In fact, there is nothing in Carpenter or the present application that states that the fuel from the turned elliptical spray holes is not substantially stable without breaking up and without individual 
The applicant’s arguments are unsuccessful in convincing the examiner that Schneider teaches away from the above combination. The above rejections are being maintained.







Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/24/2021